PER CURIAM.
After appellant’s trial and conviction of attempted first-degree felony murder, our supreme court receded from Amlotte v. State, 456 So.2d 448 (Fla.1984), and held that no such offense exists in Florida. State v. Gray, 654 So.2d 552 (Fla.1995). The court also held that its “decision must be applied to all cases pending on direct review or not yet final.” Id. at 554. Accordingly, appellant’s conviction for that now non-existent offense must be reversed.
REVERSED and REMANDED for further proceedings consistent with this opinion.
JOANOS, WOLF and WEBSTER, JJ., concur.